         Case 4:14-cr-40028-TSH Document 428 Filed 05/03/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               V.                                             Criminal No. I4-40028-TSH


1. CARLOS NATANIEL WANZELER; and
2. lAMES MATTHEW MERRILL,
               Defendants.


                       ORDER PARTIALLY VACATING PRELIMINARY
                         ORDER OF FORFEITURE (Docket No. 3471


HILLMAN, D.J.,


         The United States of America, having petitioned this Court for an Order to Partially

 Vacate the March 22, 2017 Preliminary Order of Forfeiture (Docket No. 347), for the following

 real property only:

        a. the real property described as Units 101, 102, 103,201,202,301,302,303,304,
            402, of the Beverly Condominiums located at 900 NW 45''^ Street, Pompano Beach,
            PL 33064-1162 (the "Beverly Condominiums"),

and this Court being fully advised of the circumstances of this case, it is hereby:

       ORDERED that the Preliminary Order of Forfeiture (Docket No. 347) shall be vacated

with respect to the Beverly Condominiums only.



       DONE AND ORDERED in Worcester, Massachusetts             ,this ^    day of         ',2019.




                                                      TIMCmTYVg/HILLMAN
                                                      United States District Judge
